Citation Nr: 0940328	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-12 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.	Entitlement to service connection for PTSD.

3.	Entitlement to service connection for a respiratory 
disorder.

4.	Entitlement to service connection for peripheral 
neuropathy.

5.	Entitlement to service connection for bilateral hearing 
loss.

6.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.   In a July 2003 rating decision, the RO denied a claim 
of entitlement to service connection for PTSD.  The Veteran 
did not timely appeal and that decision became final.

2.   The evidence added to the record since July 2003, when 
viewed by itself or in the context of the entire record, is 
neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.  

3.  PTSD, a respiratory disorder, and peripheral neuropathy 
are not currently shown. 

4.  Hearing loss and tinnitus were not demonstrated during 
service or for many years thereafter; the Veteran's 
currently-diagnosed bilateral hearing loss and tinnitus are 
not causally related to active service.




CONCLUSIONS OF LAW

1.  The July 2003 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7103 (West 2002).

2.  The evidence received subsequent to the July 2003 rating 
decision is new and material and the criteria to reopen the 
claim have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 
(2009).

4.  A respiratory disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

5.  Peripheral neuropathy was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

6.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

7.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

I. New and Material Evidence to Reopen PTSD

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2006, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the Veteran filed a claim of entitlement to 
service connection for PTSD in January 2002. This claim was 
denied in a July 2003 rating decision.  He did not timely 
appeal and this issue became final.

The Veteran filed to reopen his claim of entitlement to 
service connection for PTSD in April 2006.  In April 2007, 
the RO reopened his claim but denied it on the merits. He 
appealed. 

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the July 2003 rating 
decision included the Veteran's claim, service treatment 
records, and personnel records. The RO denied the claim, 
stating that the Veteran had not provided any information 
regarding his in-service stressors, and the evidence did not 
demonstrate a current diagnosis of PTSD. 

In April 2006, the Veteran filed the current claim.  The 
evidence added to the record, since the July 2003 rating 
decision, includes a July 2006 PTSD stressor statement in 
support of his claim. Specifically, the Board finds that the 
July 2006 submission by the Veteran is sufficient to reopen 
his claim. Indeed, this evidence was not previously before 
the RO and is not cumulative or redundant of evidence 
associated with the claims file at the time of the July 2003 
decision.  

Although a diagnosis of PTSD has not yet been provided, the 
information provided by the Veteran, regarding his in-service 
stressors, raises a reasonable possibility of substantiating 
his claim. Therefore, the claim will be reopened.  Having 
reopened the claim, the Board will address it on the merits.

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §1110 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD, Respiratory Disorder, Peripheral Neuropathy

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (noting that 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to PTSD, a respiratory 
disorder, or peripheral neuropathy.  An April 1970 separation 
examination noted normal psychiatric, lungs and chest, and 
neurologic clinical evaluations. Based on the foregoing, none 
of the available service records demonstrates that PTSD, a 
respiratory disorder, or peripheral neuropathy were noted in 
active service.  

Moreover, and significantly, the post-service evidence does 
not reflect current treatment for, or diagnosis of PTSD, a 
respiratory disorder, or peripheral neuropathy.  As such, the 
Board finds that these disorders have not been objectively 
demonstrated.  Therefore, his claims of entitlement to 
service connection for PTSD, a respiratory disorder, or 
peripheral neuropathy must fail.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
See Brammer, 3 Vet. App. at 225.

In addition to the absence of a current diagnosis of PTSD, a 
respiratory disorder, or peripheral neuropathy, the evidence 
of record includes the Veteran's statements asserting a 
continuity of pertinent symptomatology since service.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As discussed herein, however, post-service evidence does not 
reflect the presence of diagnosis of PTSD, a respiratory 
disorder, or peripheral neuropathy.  Without such evidence, 
continuity cannot be found to be established, either through 
the competent evidence or through the Veteran's statements.

Where, as here, there is no competent evidence of a current 
disability, the preponderance of the evidence is against his 
claims for service connection for these disorders.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As the 
preponderance of the evidence is against his claims, the 
benefit of the doubt provision does not apply.  



Bilateral Hearing Loss and Tinnitus

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.   For VA purposes, 
hearing impairment is considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385 (2009).

Initially, the Board finds that a hearing loss disability for 
VA compensation purposes has been shown.  A March 2007 VA 
audiological examination report revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
35
45
LEFT
10
10
10
35
50

Speech audiometry revealed speech recognition ability of 100 
percent in both his right and left ears.  The diagnosis was 
bilateral, moderate high-frequency sensorineural hearing 
loss.  

In considering in-service incurrence, the Board notes that 
the service treatment records fail to demonstrate any 
complaints or treatment referable to hearing loss or 
tinnitus.  Furthermore, the audiometric findings at both 
enlistment and separation from service, show no degree of 
medically recognized hearing loss as set forth under Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).  Based on the foregoing, none of the available service 
records demonstrate that a chronic hearing loss disorder or 
tinnitus was noted in active service.  

	Next, post-service evidence does not reflect symptomatology 
associated with the Veteran's hearing loss or tinnitus for 
several decades after service discharge. Specifically, 
complaints associated with his hearing loss and tinnitus were 
first raised at his March 2007 VA examination. This is the 
first recorded symptomatology related to hearing loss or 
tinnitus, coming over 35 years after discharge. Therefore, 
the competent evidence does not reflect continuity of 
symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to hearing loss or tinnitus for many 
years, the evidence includes the Veteran's statements 
asserting continuity of symptoms with respect to his hearing 
loss.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to hearing loss, after he was discharged from the service.  
He has not made this assertion with respect to his tinnitus.
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued hearing loss symptomatology since active 
service, while competent, is nonetheless not credible.  

	The Board emphasizes the multi-year gap between discharge 
from active duty service (1970) and initial reported symptoms 
related to hearing loss and tinnitus in approximately 2007 
(over a 35-year gap).  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration a veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's bilateral hearing loss or tinnitus to active duty.    
	
	To that end, the Board places significant probative value on 
a March 2007 VA examination undertaken specifically to 
address these issues on appeal.  At that time, the Veteran 
reported hearing problems since Vietnam. He indicated that he 
had great difficulty understanding his spouse. With respect 
to his tinnitus, he reported occasional tinnitus in his right 
ear, but did not consider it to be a significant problem at 
that time. He stated that it occurred approximately 2 times a 
month, and lasted for approximately 10 minutes. 
	
	After a physical examination, the examiner diagnosed the 
Veteran with bilateral moderate high-frequency sensorineural 
hearing loss and tinnitus. The examiner opined that it was 
less likely than not that the Veteran's bilateral hearing 
loss and tinnitus were the result of or caused by his 
military noise exposure. The examiner reflected that his 
opinion was based on the fact that the Veteran had not 
reported these disorders for approximately 35 years after 
being discharged from the military, and had had significant 
noise exposure in his civilian occupation without hearing 
protection. 
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed hearing 
loss and active duty service.  While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, bilateral hearing loss is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

With respect to his tinnitus, although he may be found to be 
competent as to questions of etiology under certain 
circumstances, pursuant to Charles v. Principi, 16 Vet. App 
370, 374-75 (2002), in the present case the Veteran has not 
specifically asserted that his tinnitus relates back to 
service. Moreover, as previously indicated, the Board places 
high probative value on the March 2007 VA examiner's 
findings. 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), other organic diseases of the nervous system, to 
include sensorineural hearing loss and tinnitus, are regarded 
as a chronic disease.  However, in order for the presumption 
to trigger, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of sensorineural hearing loss or tinnitus 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim to reopen (PTSD), VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
the claim for PTSD.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

With respect to the remaining claims for service connection 
(PTSD, respiratory disorder, peripheral neuropathy, bilateral 
hearing loss, and tinnitus) the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in June 2006 
that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the Board notes that there are no VA outpatient 
treatment records.  Further, the Veteran indicated in a June 
2006 statement that there were no private treatment records. 
Although a BVA hearing was scheduled for August 2008, he 
failed to report. 

Next, specific medical opinions pertinent to his hearing loss 
and tinnitus claims were obtained in March 2007. Moreover, as 
there is no current diagnosis of PTSD, a respiratory 
disorder, or peripheral neuropathy the Board finds that a 
remand for a VA examination would unduly delay resolution. 
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for PTSD is granted.  

Service connection for PTSD is denied. 

Service connection for a respiratory disorder is denied.

Service connection for peripheral neuropathy is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


